Citation Nr: 0528843	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1950 to 
December 1951.  He was permanently retired from the Marine 
Corps due to wounds received in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision in which 
the RO denied the appellant's claim for a TDIU.  The 
appellant filed a Notice of Disagreement (NOD) in May 2002, 
and RO issued a Statement of the Case (SOC) in July 2002.  In 
August 2002, the appellant filed a substantive appeal via VA 
Form 9 (Appeal to the Board of Veterans' Appeals).

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that, in a 
September 1995 Appellant's Brief filed with the Board, the 
appellant's representative appears to raise a new claim for 
service connection for hypertension.  As that issue has not 
been adjudicated by the RO, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on a claim for a TDIU on appeal is 
warranted, even though such action will, regrettably, further 
delay a final decision on the appellant's claim.  In this 
case, the Board finds that further evidentiary development is 
necessary in order to fairly adjudicate the claim.

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is rated as 40 percent 
disabling and any additional disabilities result in a 
combined rating of at least 70 percent, and the disabled 
claimant is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  See 38 C.F.R. § 4.16(a) (2004).   A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in section 4.16(a).

The disabilities for which the appellant currently has 
compensable ratings are skull loss (rated as 50 percent 
disabling), post-traumatic encephalopathy (rated as 30 
percent disabling), and labyrinthitis associated with skull 
loss (rated as 10 percent disabling).  The appellant's 
combined disability rating is 70 percent.  Since the 
appellant has at least one disability of at least 40 percent, 
and since his combined rating is at least 70 percent, he 
meets the minimum percentage standards for consideration for 
a TDIU under section 4.16(a).

The remaining question is whether appellant is rendered 
unable to obtain unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  The complicating factor is that, while 
appellant's service-connected disabilities cause him a 
significant industrial impairment, he has a number of 
nonservice-connected disabilities (residuals of a left leg 
injury, defective hearing, hypertension, and dementia) that 
also cause industrial impairment.  The RO's denial of a TDIU 
was based on a finding that the appellant's claimed 
unemployability is consequent to his nonservice-connected 
disabilities rather than his service-connected disabilities.  
However, the Board finds that the claims file does not 
contain enough information to determine whether the appellant 
is currently unemployable, and, if so, the impact of his 
service-connected disabilities, alone, on his 
unemployability.  

The Board may not reject a TDIU claim without producing 
evidence, as opposed to mere conjecture, that the claimant's 
service-connected disability does not prevent him or her from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
VA has a duty to supplement the record by obtaining an 
examination that includes an opinion on what effect the 
claimant's service-connected disability has on his or her 
ability to work.  Friscia, 7 Vet. App. at 297.  In this case, 
the appellant's most recent VA examination was in September 
2001, more than four years ago; further, that examiner did 
not have the appellant's Claims file for review and did not 
express any opinion in regard to the appellant's 
employability.     
        
Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo a contemporaneous VA 
medical examination, by a physician, to obtain a medical 
opinion as to whether he is rendered unemployable as a result 
of his service-connected disabilities.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The appellant is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information and evidence that may be dispositive of a claim 
for a TDIU.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Accordingly, failure to report to the scheduled 
examination, without good cause, will result in denial of the 
claim (a claim for a TDIU is considered a claim for 
increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant one more opportunity to submit 
information and/or evidence pertinent to the claim for a TDIU 
under appeal.  The RO's notice letter to the appellant should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A. §  5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim prior to the 
expiration of the one-year notice period).  The RO should 
also request that the appellant furnish all pertinent 
evidence in his possession regarding his employability that 
is not already on file with VA.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the appellant provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
for a TDIU on appeal.        

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his service representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
allow the RO to obtain any additional 
evidence not of record that pertains to 
his claim for a TDIU.  The RO should 
also invite the appellant to submit all 
pertinent evidence in his possession, 
and explain the type of evidence that 
it is his ultimate responsibility to 
submit.  The RO's letter should clearly 
explain to the appellant that he has a 
full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo appropriate VA medical 
examination of his service-connected 
disabilities, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical 
principles, as to whether-without 
regard to any service-connected 
disabilities or the appellant's 
advancing age-it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the 
appellant's service connected 
disabilities (specifically, skull loss, 
post-traumatic encephalopathy, and 
labyrinthitis), either individually or 
in concert, render him unable to obtain 
or retain sufficiently gainful 
employment.    

The physician should set forth all 
examination findings, along with 
complete rationale for his opinions, in 
a printed (typewritten) report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

6.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for a TDIU.  If the appellant fails 
without good cause to report for 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b).  
Otherwise, the RO should consider all 
pertinent evidence and legal authority 
in adjudicating the claim.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a supplemental SOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 
 
 
 


